Citation Nr: 1414854	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  12-20 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability.  

2.  Entitlement to service connection for a left hip disability, diagnosed as Legg-Perthes disease status post total left hip arthroplasty.

3.  Entitlement to service connection for a right hip disability, to include as secondary to a left hip disability.  

4.  Entitlement to service connection for a low back disability, to include as secondary to a left hip disability.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Daniel J. Adams, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active naval service from August 1960 to December 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2013 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for left hip, right hip, and low back disabilities and of entitlement to TDIU are REMANDED to the RO via the Appeals Management Center in Washington, D.C.




FINDINGS OF FACT

1.  An unappealed November 1997 rating decision denied reopening of a claim of entitlement to service connection for a left hip condition (Legg-Perthes disease).

2.  The evidence associated with the claims file subsequent to the November 1997 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left hip disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

An October 1980 rating decision denied service connection for a left hip condition based on a finding that it was not incurred in or aggravated by service.  The Veteran did not appeal that decision.  In December 1980, May 1984, February 1986, June 1986, January 1987, and November 1997 decisions, the RO denied reopening of the Veteran's claim of entitlement to service connection for a left hip disability based on findings that new and material evidence had not been presented.  The Veteran did not appeal those decisions.  

The pertinent evidence of record at the time of the November 1997 rating decision included the Veteran's service medical records, which show that the Veteran was discharged from active service in December 1963 based on a medical board finding that he was not fit for service as a result of Legg-Perthes disease in the left leg; and, VA Medical Center and private medical records showing that the Veteran had been diagnosed with and treated for a left hip disability since at least October 1985.

The pertinent evidence that has been received since the November 1997 rating decision includes additional private and VA Medical Center medical records, which show that the Veteran continued to experience left hip pain and underwent total left hip arthroplasty as a result in October 2002; and the Veteran's April 2013 Board hearing testimony in which he reported that his left hip disability was aggravated by his active service.  

The Board finds that the Veteran's Board hearing testimony that his left hip disability was aggravated by his active service is new and material.  The Board notes that it is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a left hip disability is warranted.  To that extent only, the appeal is allowed.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a left hip disability is reopened.  To that extent only, the appeal is allowed.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

A review of the record shows that in October 1963, the Veteran was seen for left hip pain.  Following evaluation, it was determined that the Veteran may have a disability of his left hip which would prevent him from continuing in active service and he was sent for a medical board evaluation.  At his medical board evaluation, the Veteran reported that he had first experienced left hip problems when he was 10 or 11 years old and had experienced intermittent left hip pain since that time.  The Veteran was diagnosed with Legg-Perthes disease in the left hip and it was noted to be an "old" disability that was not incurred in active service.  The Veteran was found unfit for duty and was separated in December 1963.  

The Board notes that a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

Only such conditions as are recorded in physical examination reports are to be considered as noted.  The Veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury pre-existed service.  Paulson v. Brown, 7 Vet. App. 466 (1995).  

A review of the service medical records shows that the Veteran was afforded an enlistment examination in August 1960.  A review of the enlistment examination report was silent for report of any complaints of or treatment for a left hip disability prior to the Veteran's active service.  Additionally, his lower extremities were noted to be clinically normal upon physical evaluation.  There was no left hip disability noted at entry despite the Veteran's later statements that he first experienced hip trouble in his childhood.  Therefore, the Board finds that the presumption of soundness has not been rebutted.  

The post-service medical records show that the Veteran has continued to receive treatment for left hip Legg-Perthes disease subsequent to separation from active service and underwent total left hip arthroplasty in 2002.

In light of the documentation that the Veteran had a left hip disability during active service and the evidence of record showing that he has continued to have problems with his left hip since service, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of his left hip disability, to include a determination as to whether it clearly and unmistakably existed prior to active service and was clearly and unmistakably not aggravated by active service.  

The Veteran has claimed that his right hip and low back disabilities are due to or aggravated by his left hip disability.  He has also reported that he is unable to work as a result of his various disabilities, to include his left hip disability.  Therefore, those issues are inextricably intertwined with the claim for service connection for a left hip disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Further, attempts to identify and obtain current treatment records should also be made before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain outstanding VA and private treatment records that are not already associated with the claims file.  

2.  Then, schedule the Veteran for a VA examination by a physician with sufficient expertise to determine the etiology of the left hip disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  A rationale for all opinions expressed must be provided.  The Veteran's lay testimony alone is not a sufficient basis to determine that he had a left hip disability that pre-existed his active service.  Based upon the examination results and the review of the record, the examiner should provide the following opinions:  

(a) Did the Veteran have a left hip disability, to include Legg-Perthes disease, which clearly and unmistakably existed prior to his active service?  If so, was any pre-existing left hip disability, to include Legg-Perthes disease, clearly and unmistakably not aggravated during active service?  
   
(b) With regard to any diagnosed left hip disability not found to clearly and unmistakably exist prior to the Veteran's service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to active service.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


